Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 07/26/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 10, 12, 14, 17, 19-21, 24, 32-34 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Status of Claims
Applicant's amendment of claims 1, 10, 12, 14, 17, 19-21, 24, 32-34, cancellation of claims 8, 13, 15, 18, 22 in “Claims - 07/26/2022” have been acknowledged. 
This office action considers claims 1-7, 9-12, 14, 16-17, 19-21, 23-34 pending for prosecution, of which, non-elected claims 12, 14, 16-17, 19-20, 32-34 are withdrawn, and elected claims 1-7, 9-11, 21, 23-31 are examined on their merits.
Claim Objections
       Claims 1-7, 9-11 are objected to because of the following informalities:
       Claim 1 recites “a first barrier material on opposing sidewalls of the other dielectric material”. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-7, 9-11 depend from claim 1.
       Appropriate correction is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 1-7, 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the plug material interposed between the first barrier material on opposing sidewalls of the other dielectric material” which renders the claim indefinite. It is unclear where the plug material is located. Looking at Fig. 2A of the drawings, it appears that the plug material 122 is surrounded by the barrier layer 114. Therefore, for examination purposes, the examiner will interpret the claim to recite “the plug material is surrounded by the first barrier material”.
Claims 2-7, 9-11 depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-4, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., of record (US 20190019809 A1 – hereinafter Lee) in view of Liu et al. (US 20190109222 A1 – hereinafter Liu) and in further view of Rabkin et al., of record (US 20160358933 A1 – hereinafter Rabkin).
	Regarding Claim 1, Lee teaches an electronic device (see the entire document; Fig. 12/13; specifically, [0094]-[0095], and as cited below), comprising:

    PNG
    media_image1.png
    433
    456
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    361
    313
    media_image2.png
    Greyscale

Lee Fig. 12					Lee Fig. 13A
an array of memory cells (“FIG. 12 is a schematic perspective view of a vertical memory device 100A according to an example embodiment” – [0093]) comprising: 
tiers ({130, 120}) of alternating conductive materials (130; Fig. 12/13; [0094] – “A plurality of mold insulating layers 120 and a plurality of gate electrode layers 130 may be alternately stacked along an external sidewall of channel layers 150”; [0026] – “The gate electrode layers 130 may include a metal, such as tungsten (W)”) and dielectric materials (120 - “A plurality of mold insulating layers 120 and a plurality of gate electrode layers 130 may be alternately stacked along an external sidewall of channel layers 150” – [0094]); 
another dielectric material (164 – [0031] – “The charge storage layer 164 may comprise an insulating material” and Fig. 13A. 164 is part of dielectric material 160) in contact with the tiers of alternating conductive materials and dielectric materials (164 [part of 160] is in contact with 130 and 120 as shown in Fig. 12/13A); 
a first barrier material (166 – [0032] – “The blocking layer 166 may include a silicon oxide (SiO.sub.2), a silicon nitride (Si.sub.3N.sub.4), a silicon oxynitride (SiON), a high-k dielectric material”) on opposing sidewalls of the other dielectric material (that is, 166 is on opposing sidewalls of 164 as shown in Fig. 13A), 
a channel material (150 - “a plurality of channel layers 150” – [0094]) laterally proximate to the tiers ({130, 120}) and 
a plug material (145; [0095] – “an upper epitaxial layer 145”) below the channel material (150), the plug material (145) is surrounded by the first barrier material [as interpreted] (that is, 145 is surrounded by 166 as shown in Figs. 12/13A).
But, Lee as applied above does not expressly disclose the first barrier material (166) comprising aluminum gallium nitride or aluminum gallium oxide and the channel (150) material comprising a heterogeneous semiconductive material varying in composition across a width thereof.
However, Liu teaches a barrier layer 620 on the channel layer 610 (Liu Fig. 8A; [0130] – “the barrier layer 620 may comprise AlGaN”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the barrier material formed of AlGaN as taught by Liu into Lee.
An ordinary artisan would have been motivated to integrate Liu structure into Lee structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a memory cell with a barrier layer formed of AlGaN for the well-known benefit of preventing electron penetration.
But, the combination of Lee and Liu does not expressly disclose the channel (150) material comprising a heterogeneous semiconductive material varying in composition across a width thereof.
However, in a related art, Rabkin teaches the channel material comprising a heterogeneous semiconductive material varying in composition across a width thereof (Rabkin channel {512, 514} comprising a heterogeneous semiconductive material - “…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074] – therefore 512 and 514 are heterogeneous).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the channel material comprising a heterogeneous semiconductive material varying in composition as taught by Rabkin into the combination of Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into the combination of Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 2, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 2 depends.
But, Lee does not expressly disclose wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition.  
However, Rabkin teaches wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition (Rabkin “…The first semiconductor material layer 512 comprises a first compound semiconductor material having a first band gap” – [0064]; “…a second semiconductor material layer 514 is deposited on the first semiconductor material layer 512…… the second compound semiconductor material has a second band gap that is narrower” – [0074]. Therefore, 512 & 514 are separately homogeneous since they have distinct band gaps).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the heterogeneous semiconductive material comprises a heterogeneous structure comprising two or more different materials that each individually exhibit a substantially homogeneous composition as taught by Rabkin into Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 3, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 3 depends.
But, Lee does not expressly disclose wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material.
However, Rabkin teaches wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material (Rabkin [0064] states 512 maybe formed of GaAs and [0074] states 514 maybe formed of GaAs. However, due to different dopant concentrations in 512, 514, their bandgaps are different in the X-direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the heterogeneous semiconductive material comprises a single semiconductive material comprising two or more elements, wherein atomic concentrations of the two or more elements of the single semiconductive material vary across the width of the heterogeneous semiconductive material as taught by Rabkin into Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 4, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 4 depends.
But, Lee does not expressly disclose wherein the heterogeneous semiconductive material comprises one or more of a nitride-containing material, an oxide- containing material, a semiconductive sulfide material, a semiconductive selenide material, a semiconductive phosphide material, a semiconductive arsenide material, a semiconductive telluride material, and a semiconductive antimonide material.
However, Rabkin teaches wherein the heterogeneous semiconductive material comprises one or more of a nitride-containing material, an oxide- containing material, a semiconductive sulfide material, a semiconductive selenide material, a semiconductive phosphide material, a semiconductive arsenide material, a semiconductive telluride material, and a semiconductive antimonide material (Rabkin see [0064] & [0074] for compositions of 512 and 514. They appear to meet the claim limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the heterogeneous semiconductive material comprises one or more of a nitride-containing material, an oxide- containing material, a semiconductive sulfide material, a semiconductive selenide material, a semiconductive phosphide material, a semiconductive arsenide material, a semiconductive telluride material, and a semiconductive antimonide material as taught by Rabkin into Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
 Regarding Claim 7, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 7 depends.
But, Lee does not expressly disclose wherein the at least one barrier material is adjacent to the heterogeneous semiconductive material, the at least one barrier material comprising a semiconductive material having a higher band gap than a band gap of the heterogeneous semiconductive material.
However, Rabkin teaches wherein the at least one barrier material (Rabkin Fig. 5B shows a barrier material 711 adjacent to heterogeneous semiconductor material {712, 514} and 711 is formed to semiconductor material – see [0098]. Since, 712 and {712, 514} are formed to different semiconductor materials, their bandgaps will be different. It would be obvious to choose 711 to have a bandgap higher than {712, 514} which well known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the at least one barrier material is adjacent to the heterogeneous semiconductive material, the at least one barrier material comprising a semiconductive material having a higher band gap than a band gap of the heterogeneous semiconductive material as taught by Rabkin into Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 9, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 9 depends.
But, Lee does not expressly disclose wherein the first barrier material comprises a heterogeneous material varying in composition across a width thereof.
However, Rabkin teaches a barrier layer (Rabkin 504L) comprised of multiple memory layers – see [0051] (that is heterogeneous).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first barrier material comprises a heterogeneous material varying in composition across a width thereof as taught by Rabkin into Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 10, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 10 depends.
But, Lee does not expressly disclose wherein the at least one barrier material further comprises a second barrier material on sidewalls of the heterogeneous semiconductive material opposite the first barrier material.
However, Rabkin teaches wherein the at least one barrier material further comprises a second barrier material (Rabkin Fig. 5B shows barrier layers 712, 514 on the sidewall of semiconductor material 711 extending continuously – see [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the at least one barrier material further comprises a second barrier material on sidewalls of the heterogeneous semiconductive material opposite the first barrier material as taught by Rabkin into Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].
Regarding Claim 11, the combination of Lee, Liu and Rabkin teaches claim 10 from which claim 11 depends.
But, Lee does not expressly disclose wherein the second barrier material comprises a heterogeneous material varying in composition across a width thereof.
However, Rabkin teaches wherein the second barrier material comprises a heterogeneous material varying in composition across a width thereof (Rabkin “The layer 504L can be formed as a single  material layer of homogeneous composition, or can include a stack of multiple material layers” – [0051] – therefore when a stack of multiple materials are used, 504L become heterogeneous).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the second barrier material comprises a heterogeneous material varying in composition across a width thereof as taught by Rabkin into Lee and Liu.
The ordinary artisan would have been motivated to integrate Rabkin structure into Lee and Liu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a channel comprising a heterogeneous semiconductive material varying in composition so that the minimum in the conduction band can be a local minimum where electrons can be trapped at or around the local minimum of the conduction band (see Rabkin [0088]). Furthermore, at the interface 520 between 512 and 514, “cylindrical confinement electron gas” is realized, thus a quantum well is formed adjacent to the interface 520, thus, quantum confinement (e.g., quantization) of electrons occurs in the channel – see Rabkin [0089].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Liu, Rabkin and in further view of Liu et al., of record (US 20190103411 A1 – hereinafter Liu2).
 Regarding Claim 5, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 5 depends.
But, Lee does not expressly disclose wherein the heterogeneous semiconductive material comprises one or more of boron nitride, aluminum nitride, gallium nitride, indium nitride, gallium arsenide nitride, aluminum gallium nitride, indium gallium nitride, aluminum gallium arsenide nitride, indium gallium arsenide nitride, indium aluminum arsenide nitride, zinc oxide, indium oxide, tin oxide, cadmium oxide, gallium oxide, copper oxide, nickel oxide, titanium dioxide, hafnium, oxide, zirconium oxide, magnesium oxide, indium tin oxide, and indium antimonide.
However, in a related art, Liu2 teaches wherein the heterogeneous semiconductive material comprises one or more of boron nitride, aluminum nitride, gallium nitride, indium nitride, gallium arsenide nitride, aluminum gallium nitride, indium gallium nitride, aluminum gallium arsenide nitride, indium gallium arsenide nitride, indium aluminum arsenide nitride, zinc oxide, indium oxide, tin oxide, cadmium oxide, gallium oxide, copper oxide, nickel oxide, titanium dioxide, hafnium, oxide, zirconium oxide, magnesium oxide, indium tin oxide, and indium antimonide (Liu2 [0028] – “…The conductive channel 110 can be made of any suitable material (e.g., polysilicon, germanium (e.g., Ge or SiGe), SiC, a high band gap and high mobility material (e.g., ZnO, indium gallium zinc oxide (IGZO), GaP), etc.)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate heterogeneous material formed of ZnO of Liu2 into the combination of Lee, Liu and Rabkin. 
The ordinary artisan would have been motivated to integrate Liu22 into the combination of Lee, Liu and Rabkin in the manner set forth above for, at least, this integration will provide a suitable heterogeneous channel with high band gap to fabricate vertical transistor for a memory cell.
Regarding Claim 6, the combination of Lee, Liu and Rabkin teaches claim 1 from which claim 6 depneds.
But, Lee does not expressly disclose wherein the heterogeneous semiconductive material comprises one or more of one or more of ZnxSnyO, InxZnyO, InxSnyOz, ZnxO, InxGayZnzO, InxGaySizOa, InxO, SnxO, TixO, ZnxONz, MgxZnyO, InxZnyO, InxGayZnzO, ZrxInyZnzO, HfxInyZnzO, SnxInyZnzO, AlxSnyInzZnaO, SixInyZnzO, ZnxSnyO, AlxZnySnzO, GaxZnySnzO, ZrxZnySnzO, InxGaySizO, InxAlyGazOa, and InxAlyGazN.
However, Liu2 teaches wherein the heterogeneous semiconductive material comprises one or more of one or more of ZnxSnyO, InxZnyO, InxSnyOz, ZnxO, InxGayZnzO, InxGaySizOa, InxO, SnxO, TixO, ZnxONz, MgxZnyO, InxZnyO, InxGayZnzO, ZrxInyZnzO, HfxInyZnzO, SnxInyZnzO, AlxSnyInzZnaO, SixInyZnzO, ZnxSnyO, AlxZnySnzO, GaxZnySnzO, ZrxZnySnzO, InxGaySizO, InxAlyGazOa, and InxAlyGazN (Liu2 [0028] - “…The conductive channel 110 can be made of any suitable material (e.g., polysilicon, germanium (e.g., Ge or SiGe), SiC, a high band gap and high mobility material (e.g., ZnO, indium gallium zinc oxide (IGZO), GaP), etc.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate heterogeneous material formed of ZnO of Liu2 into the combination of Lee, Liu and Rabkin. 
The ordinary artisan would have been motivated to integrate Liu into the combination of Lee, Liu and Rabkin in the manner set forth above for, at least, this integration will provide a suitable heterogeneous channel with high band gap to fabricate vertical transistor for a memory cell.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 21, 23-31 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second plug material above the first plug material and at least partially vertically overlapping an uppermost conductive gate material of the stack of conductive gate materials and dielectric materials” – as recited in claim 21, in combination with the remaining limitations of the claims.
Claims 23-26 are allowed as those inherit the allowable subject matter from claim 21.
Claims 27-31 were allowed in the office action mailed on 05/26/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898